Citation Nr: 1644518	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) thereafter, no later than 1985.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.  In December 2014 letter, the Veteran was informed that the VLJ who conducted her hearing is no longer employed by the Board, and that she had a right to request a hearing before the VLJ who would decide her claim.  The Veteran did not respond to this letter, and the Board thus deems her right to a new hearing waived.

In November 2013, the Board remanded the instant matter.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the AOJ as entitlement to service connection for PTSD.   However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.


FINDINGS OF FACT

1.  The Veteran does not have currently diagnosed PTSD.

2/  An acquired psychiatric disorder other than PTSD, to include depressive disorder, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of the Veteran's service discharge. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2010.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006 ).  Furthermore, as her claim for service connection for PTSD based on personal assault, such letter provided the Veteran with PTSD Personal Assault Questionnaire, which complied with the notice provisions of 38 C.F.R. § 3.304(f), and advised her that she could submit evidence of behavior change(s) and other alternative forms of evidence to substantiate her claim.  38 C.F.R. § 3.304 (f)(5); Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); 38 C.F.R. § 3.159 (e). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA mental health examination in March 2014.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  Moreover, the opinion offered clear conclusions with significant supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, neither the Veteran nor her representative have challenged the adequacy of this VA examination.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue decided herein has been met. 

In November 2013, the Board remanded the Veteran's appeal with instruction to obtain the necessary records to determine the Veteran's periods of ACDUTRA and INACDUTRA, and to provide the Veteran with a VA examination.  Attempts were made to locate the relevant records.  These attempts were only partially successful, but the Board is satisfied that the attempts were reasonable and further attempts would be futile.  The Veteran underwent a VA examination in March 2014.  The Board is therefore satisfied that the instructions in its remand of November 2013 have been satisfactorily complied with.  See D'Aries, supra.
Additionally, in December 2012, the Veteran was provided an opportunity to set forth her contentions during the hearing before a now retired Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2012 hearing, the presiding Veterans Law Judge enumerated the issue on appeal, which was then characterized as service connection for PTSD.  Also, information was solicited regarding the etiology of the Veteran's claimed PTSD, to include her allegations that it was the result of a personal assault committed by her husband in the early 1970s. She also detailed her treatment history.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, additional development was undertaken following the hearing in order to ensure that all necessary evidence was of record, which included obtaining an examination and opinion to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.
As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 	

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder.  She argues that her husband assaulted her during a period of ACDUTRA and that this assault resulted in her PTSD.  In the alternative, she alleges witnessing wounded and dead soldiers being returned from Vietnam resulted in her PTSD.

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual, M21-1MR, also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any acquired psychiatric disability.  Reserve service treatment records indicate that in July 1979, during a period of ACDUTRA, the Veteran reported hitting her left eye against a desk in June 1979.  She reported pain and was referred for an ophthalmology consultation, but the pain resolved by the time of the consultation and there was no longer any problem to diagnose.  

The Veteran has provided documents indicating that she was granted medical leave from work in March and April of 1997.  In these documents, she reported anxiety, depression, and loss of sleep which began approximately three months prior.  While the associated treatment records are no longer available, statements signed by her physician indicated that she was receiving treatment and was unable to work for more than one month.  She indicated that she was undergoing group therapy for stress management, anxiety management, and depression.

Treatment records from a vet center indicate that in December 2009 the Veteran sought treatment for PTSD.  She reported the difficulties of living with her husband since his return from Vietnam.  In January 2010 she reported that she is still afraid of him, though she still lived with him.  Her therapy focused on current interactions with her husband and how she could make him aware of how his actions affect her.  She met with an intern and was diagnosed with PTSD and major depressive disorder.
In a January 2010 statement, the Veteran's representative informed VA that her claim for PTSD stemmed from being abused by her husband both mentally and physically when he returned from Vietnam and 30 years thereafter.

VA treatment records reflect that in January 2010 the Veteran reported struggling with a depressed mood, intrusive memories, and nightmares for many years.  She reported tearfulness, startle response, isolation, irritability, sleep problems, and intermittent thoughts of dying.  She reported exposure to seeing terribly wounded soldiers returning from Vietnam while in service, but many of her disturbing memories are of the years after her husband returned.  She was diagnosed with severe depression as well as PTSD symptoms related to living with her husband, who has severe PTSD.

In a February 2010 statement, the Veteran described the stressors underlying her PTSD claim.  Her stressor was the behavior of her husband upon his return from Vietnam in June 1970.  She stated that she was a civilian at this time.  She reported that he took his frustrations and anger out on her and her son.  She stated that she was disturbed by his night terrors and that witnessing his flashbacks was painful.  She stated that he was verbally abusive most of the time, and was occasionally physically abusive.  The only specific incident identified as a stressor was a domestic violence incident which occurred in July of an unspecified year in the 1970s.  She reported that she got into a verbal argument with her husband, and he slapped her on the forehead, bruising her in the face and eye.  She stated that she reported this incident to the police, and they separated for a time but then got back together.  She stated that, due to this incident, she still experiences sleep difficulties, nightmares, stress, and avoidance of others.  As she described her symptoms from 1997 and thereafter, however, it appeared that she was referring to stress caused by her husband's current behavior, not behavior which happened in service.

Treatment records from a vet center indicate that in April 2010 the Veteran reported how much her relationship with her husband had improved.  As the internship of her treatment provider was ending, in May 2010 she met with a social worker who diagnosed her with depression.  She failed to report for several appointments and then ceased treatment.

In her December 2010 substantive appeal, the Veteran reported that she did not seek help earlier because she did not know or understand what she was going through or dealing with because her husband did not understand his own PTSD.  In a separate December 2010 statement, she again reported that she experienced physical and verbal torment at the hands of her husband.  She further stated that she had experienced sexual abuse from her husband in the form of rough, violent sex.  She did not enumerate any specific incidents.  She categorized her claim as "secondary PTSD" and stated that she experienced stress from her husband while actively serving.

At her December 2012 hearing, the Veteran stated that the physical assault from her husband occurred during a period of ACDUTRA with the Colorado National Guard in the summer of 1972.  She stated that when she reported for duty the following Monday she explained her bruises by stating that she had fallen.  Additionally, she reported that during her period of active duty she had witnessed wounded soldiers and corpses returning from Vietnam.  She further stated that she had no more active service after 1985.

In a December 2012 statement, a woman who served with the Veteran stated that she too witnessed severely wounded soldiers returning from Vietnam, and that the Veteran had described to her witnessing body bags and caskets removed from aircraft returning from Vietnam.

In a January 2013 statement, the Veteran reported that the incident of physical assault occurred in June 1979.  She attempted to obtain the police report of the incident, but was informed that records were no longer in existence. 

The Veteran underwent a VA examination in March 2014.  She reported that her current symptoms were caused by routine exposure to body bags and caskets while on active duty and by a physical assault by her husband in June 1979 during a period of ACDUTRA.  The examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis under the DSM-5 criteria.  While the Veteran experienced a stressor which resulted in intrusion symptoms, her symptoms did not meet criteria C, D, or E.  There was no evidence of avoidance (criterion C) or arousal and reactivity (criterion E), and negative alterations of cognition and mood only manifested as persistent distorted cognitions leading to self-blame for the stressor (criterion D).  The examiner instead diagnosed recurrent major depressive disorder without psychosis, based on symptoms of very low mood, interest, and motivation levels with a high level of guilt, insomnia, and feelings of apathy and isolation with occasional suicidal apathy.  The examiner explained that available evidence supports functional impairment beginning as far back as 1997, during the period where she missed work due to stress.  Because there was no evidence showing any significant symptoms or mental health treatment prior to 1997, the examiner opined that the Veteran's depressive disorder was less likely than not related to her service.

With regard to PTSD, the Board acknowledges that the Veteran's vet center treatment providers have provided such a diagnosis.  In this regard, the Board observes that, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.   In the instant case, the Board finds that such diagnosis was made without a full explanation of how each PTSD criterion were met or the treatment provider did not indicate the stressors the Veteran's PTSD diagnosis was based on.  In contrast, the March 2014 VA examiner determined that the Veteran did not meet the full DSM-5 criteria for PTSD and her conclusion is consistent with her findings with respect to each criteria necessary for such a diagnosis, as evidenced under the diagnostic summary portion and PTSD Diagnostic Criteria of the examination report. 

Moreover, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.  While the evidence of record shows that the Veteran has current diagnoses of a depressive disorder, the probative evidence of record demonstrates that such is not related to her service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's depressive disorder was less likely than not related to service as there was no clinical evidence of significant symptoms or mental health treatment prior to 1997.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board acknowledges the Veteran's allegation that she currently has an acquired psychiatric disorder that is the result of her service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of her service, to include her alleged stressors, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).   In this regard, the question of diagnosis and etiology of an acquired psychiatric disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and etiology of such a disorder requires the applicability of the DSM-5 as well as knowledge of the impact traumatic experiences have on the human psyche.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder no probative value as she is not competent to opine on such a complex medical question. 

The Board has also considered whether the Veteran is entitled to presumptive service connection for a psychosis.   However, there is no clinical evidence suggesting that the Veteran has been diagnosed with such a disorder nor does the record establish that such a disorder manifested within one year of the Veteran's service discharge in April 1968.  The Veteran was not diagnosed with an acquired psychiatric disorder until 2009 and the clinical evidence of record first reflects psychiatric complaints in 1997.  Furthermore, the Veteran has not alleged a continuity of psychotic symptomatology since service but rather reported that her psychiatric symptoms began three months prior in various treatment notes dated in March and April 1997.  Therefore, presumptive service connection for a psychosis, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that an acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's reported personal assault by her husband.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


